Citation Nr: 1639790	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

The Board remanded these issues in October 2011 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the September 2012 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

Thereafter, the Board remanded these issues in July 2014 for further evidentiary development.  After obtaining the Veteran's outstanding Social Security disability records and VA treatment records, the AMC returned the issues to the Board further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded these claims in July 2014 to obtain outstanding Social Security Disability records and VA treatment records.  The electronic claims file reflects that the Veteran's Social Security disability records were associated with the claims file in September 2015.  Furthermore, VA treatment records from March 2014 to June 2016 were uploaded into the electronic claims file in July 2016.   The appeal was returned to the Board in July 2016.  Unfortunately, the issues on appeal were not readjudicated in a supplemental statement of the case.  See 38 C.F.R. § 19.31, 1937 (2015).  Thus, the claims must be remanded for readjudication in a supplemental statement of the case in light of the new evidence associated with the claims file.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims based on a review of the entire evidentiary record (with specific consideration of the evidence associated with the claims file following the issuance of the September 2012 supplemental statement of the case).  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




